DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings filed August 14, 2020 are noted. The drawings are objected to because the lines are not sufficiently well-defined to show the details of the invention, and it is unclear to which elements some lead lines point (see Figs. 2, 5, and 7).  See 37 CFR 1.84(l) and 1.84(q). Furthermore, the fail to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 331.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 – 9 contain references to “the cushion connecting rod” (assumed to refer to the previously recited “cushion fixing rod”), “the cushion”, and “the cushion fixing rod”. There is insufficient antecedent basis for this limitation in the claim. Each of these elements is first recited in claim 4. Therefore, for the purposes of examination, it is assumed that each of claims 7 – 9 depends from claim 4. 
In claim 10, the following limitation is indefinite: “wherein a protective plate is correspondingly arranged at the position, where the connecting rod stretches, of the footboard”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 105539682 A).
	Zhang discloses a foldable scooter, comprising a front wheel unit, a frame unit, a rear wheel unit (Fig. 1), and a seat unit (3), wherein the frame unit comprises a connecting rod (231), a linking rod (232), and a stand (2); the stand comprises a footboard, a chassis, and two side cover plates located on two sides of the footboard (Fig. 1); the linking rod is located in a space between the footboard and the chassis (Fig. 4); the connecting rod has an end fixedly connected with the front wheel unit (via link 233) and an end stretching into a middle of the footboard from front to be fixedly connected with a front end of the linking rod (Fig. 4); a rear end of the linking rod is fixedly connected with the rear wheel unit (22); and the seat unit is located above the rear wheel unit and is connected with a rear portion of the stand (Fig. 1).
	As for claim 10, Zhang discloses a plate (front wheel frame) to which the connecting rod is pivoted, which would protect the connecting rod from frontal impact.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105539682 A) in view of Lee (US 2017/0361893 A1).
Zhang meets all the limitations of the claimed invention, including a handlebar (12), a vertical handlebar tube (112) sleeved with a front tube (111), and a wheel, but are silent with respect to the connection of the wheel to the handlebar tube. Lee discloses a conventional handlebar assembly .
Claims 1, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 106892048 A) in view of Nilsen (US 10,023,254).
	Xiao et al. disclose a foldable scooter, comprising a front wheel unit, a frame unit, a rear wheel unit (Fig. 1), wherein the frame unit comprises a connecting rod (211), a linking rod (33), and a stand; the stand comprises a footboard (22), a chassis, and two side cover plates located on two sides of the footboard (Fig. 1); the linking rod is located in a space between the footboard and the chassis (Fig. 1); the connecting rod has an end fixedly connected with the front wheel unit (Fig. 1) and an end stretching into a middle of the footboard from front to be fixedly connected with a front end of the linking rod (Fig. 7); a rear end of the linking rod is fixedly connected with the rear wheel unit (Fig. 7). Xiao et al. does not disclose a seat unit. 
	Nilsen discloses a scooter comprising a seat unit (202) is located above the rear wheel unit and connected with a rear portion of a stand (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scooter of Xiao et al. by including the selectively deployable seat of Nilsen to allow a rider to sit or rest as needed.
	As for claims 5 and 6, Xiao et al. disclose auxiliary wheels (312) arranged at the front end of the stand, and slightly above ground.



Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a scooter having the claimed linking rod pivoted to a pair of tie rods or a cushion fixing rod, arranged as claimed and in combination with other claim elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Katy M Ebner/               Primary Examiner, Art Unit 3618